

 
Exhibit 10.1

AGREEMENT
 


 
This Agreement (the “Agreement”) is dated as of August 9, 2013, by and among
Real Estate Strategies L.P., a Bermuda Limited Partnership (“RES) IRSA
Inversiones y Representaciones Sociedad Anónima, an Argentine sociedad anónima
(“IRSA”) (IRSA participates solely for purposes of Sections 1 and 5(e) hereof)
and Supertel Hospitality, Inc., a Virginia corporation (the “Company” and,
together with the Investor and IRSA, the “Parties” and any of them individually,
a “Party”).
 
WHEREAS, the Company is planning a public offering of its common stock, par
value $0.01 per share in which it contemplates issuing in excess of 20% of its
common stock as approved by the Board of Directors of the Company on July 15,
2013 (the “Offering”);
 
WHEREAS, pursuant to Section 7(c) of the terms of the 6.25% Series C Cumulative
Convertible Preferred Stock (the “Series C Preferred Stock”), the consents of
RES and IRSA are required for the Company to sell and issue in excess of 20% of
its common stock in the Offering;
 
WHEREAS, pursuant to Section 2.2 of the Registration Rights Agreement dated as
of February 1, 2012, by and among the Parties (the “Registration Rights
Agreement”), RES has certain piggyback registration rights in connection with
the Offering;
 
WHEREAS, the Company believes the success of the Offering would be enhanced by
RES converting some of its shares of Series C Preferred Stock into common stock
pursuant to the terms of the Series C Preferred Stock;
 
WHEREAS, the Company is contemplating a one-for-eight reverse stock split of the
common stock (the “Reverse Stock Split”) and the Parties desire to agree upon
and acknowledge the effects of certain anti-dilution changes as a consequence of
the Reverse Stock Split to the Series C Preferred Stock and warrants issued to
RES by the Company on February 1, 2012 and February 15, 2012 (the “Warrants”);
and
 
WHEREAS, in the event RES converts certain shares of its Series C Preferred
Stock pursuant to this Agreement, the Company will issue additional Warrants and
agree to amend the exercise price and termination date of the Warrants.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties, intending to be legally
bound, hereby agree as follows:
 
1.  
Consent to Offering and Waiver of Piggyback Registration Rights.

 
RES and IRSA hereby consent to the offering and sale of common stock by the
Company pursuant to the Offering.  RES, as holder of all of the shares of Series
C Preferred Stock, waives all notices and registration rights in the Offering
pursuant to Section 2.2 of the Registration Rights Agreement.  The consent by
RES and IRSA and the waiver by RES in this Section 1 are exclusively for the
Offering and not for any other offering or matter.
 
2.  
Conditional Agreement to Convert Series C Preferred Stock.

 
RES agrees after the Conversion Price (as that term is defined in the Series C
Preferred Stock) has been adjusted pursuant to the terms of the Series C
Preferred Stock and this agreement for the Offering and the Reverse Stock Split
and, subject to the successful raise of at least $100 million or more gross
proceeds from the Offering (exclusive of any proceeds from the sale of shares of
common stock pursuant to the underwriter overallotment), and promptly upon the
Company’s receipt of its proceeds in the Offering, to convert 2,000,000 shares
of Series C Preferred Stock into common stock pursuant to the terms of the
Series C Preferred Stock at the consummation of the Offering.  If the aggregate
sale price to the public of the common stock in the Offering is less than $100
million (exclusive of any proceeds from the sale of shares of common stock
pursuant to the underwriter overallotment), then RES shall not be obligated to
convert any shares of Series C Preferred Stock.
 
3.  
Acknowledgment of Anti-Dilution Adjustment For Reverse Stock Split.

 
RES and the Company agree that by the terms of the Series C Preferred Stock and
the Warrants and the Parties interpretation thereof, by amendment or by
cancelation, if the Company implements the Reverse Stock Split, certain terms
would adjust as follows:
 
(a) Series C Preferred Stock:  (i) the current Conversion Price of $1.00 will
increase to $8.00;
 
(ii)           the number of shares of common stock into which a  share of
Series C Preferred Stock converts into will be reduced from 10 shares to 1.25
shares; and
 
(iii)           the vote per share of the Series C Preferred Stock will be
reduced from 6.29 votes to 0.78625 vote.
 
The Company may file an amendment to the Company’s charter with the State of
Virginia at the time the Reverse Stock Split is implemented, in a form
reasonably acceptable to IRSA and RES, to the terms of the Series C Preferred
Stock as necessary to reflect the above changes and to provide provisions on how
such adjustments are to occur with future reverse and forward stock splits.
 
(b) Warrants:  (i) the Exercise Price (as that term is defined in the Warrants)
of $1.20 will increase to $9.60;
 
(ii)           the aggregate number of shares of common stock issuable upon
exercise of the Warrants will decrease from 30,000,000 shares to 3,750,000
shares; and
 
(iii)           the required share price as set forth in Section 2(g) of the
Warrants will increase from $2.63 to $21.04.
 
The Company shall amend the Warrants to reflect the above changes in a form
reasonably acceptable to RES and IRSA to be issued at the time the Reverse Stock
Split is implemented.
 
4.  
Additional Warrants.

 
(a) Number of Additional Warrants.  If RES converts Series C Preferred Stock
into shares of common stock pursuant to Section 2 of this Agreement, then the
Company will issue additional Warrants to RES as follows:
 
(i)           if RES does not convert shares of Series C Preferred Stock then
the Company will not issue any additional Warrants to RES; and
 
(ii)           if RES converts 2,000,000 shares of Series C Preferred Stock,
then the Company will issue additional Warrants to RES exercisable to purchase
up to 2,500,000 shares of common stock.
 
(b) Amendment of All Warrants.  If RES converts shares of Series C Preferred
Stock into shares of common stock pursuant to Section 2 of this Agreement, then
all of the Warrants will be amended as follows:
 
(i)           the Exercise Price shall be 110% of the lesser of the per share
public offering price in the Offering or the Conversion Price as adjusted for
the Offering and Reverse Stock Split; and
 
(ii)           the Termination Date (as that term is defined in the Warrants)
shall change to a date that is five years after the date of the consummation of
the Offering.
 
5.  
Miscellaneous.

 
(a) Amendment.  No amendment or waiver of any provision of this Agreement will
be effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party.
 
(b) Waivers.  The conditions to each party’s obligations in the Agreement are
for the sole benefit of such party and may be waived by such party in whole or
in part to the extent permitted by applicable law.  No waiver of any party to
this Agreement will be effective unless it is in a writing signed by a duly
authorized officer of the waiving party that makes express reference to the
provision or provisions subject to such waiver.
 
(c) Counterparts and Facsimile.  For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement.  Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.
 
(d) Governing Law and Forum. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws.  Each of the parties hereto hereby
irrevocably consents, to the maximum extent permitted by law, that any action or
proceeding relating to this Agreement or the transactions contemplated hereby
shall be brought, at the option of the party instituting the action or
proceeding, in any court of general jurisdiction in New York County, New York,
in the United States District Court for the Southern District of New York or in
any state or federal court sitting in the area currently comprising the Southern
District of New York.  Each of the parties hereto waives any objection that it
may have to the conduct of any action or proceeding in any such court based on
improper venue or forum non conveniens, waives personal service of any and all
process upon it, and consents that all service of process may be made by mail or
courier service directed to it at the address set forth herein and that service
so made shall be deemed to be completed upon the earlier of actual receipt or
ten days after the same shall have been posted or delivered to a nationally
recognized courier service.  Nothing contained in this shall affect the right of
any party hereto to serve legal process in any other manner permitted by law.
 
(e) IRSA.  IRSA is a party to this Agreement solely for purposes of its consent
in Section 1.
 
(f) Notices.  All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to the Investor, shall be delivered to Real Estate Strategies L.P. Clarendon
House 2, Church Street, Hamilton HM CX, Bermuda, c/o IRSA Inversiones y
Representaciones Sociedad Anónima, Bolívar 108 (C1066AAB), Buenos Aires,
Argentina, fax no. +54 (11) 4323-7449, Attention:  Eduardo S. Elsztain, with
copies to and Zang, Bergel & Vines Abogados, Florida 537, 18th Floor,
(C1005AAK), Buenos Aires, Argentina, fax no. +54 (11) 5166-7070,
Attention:  Pablo Vergara del Carril; or if sent to the Company or the Operating
Partnership, shall be delivered to Supertel Hospitality, Inc., 1800 West
Pasewalk Avenue, Suite 200, Norfolk, Nebraska 68701, fax no. (402) 371-4229
Attention:  Chief  Executive Officer, with a copy to McGrath North Mullin &
Kratz, PC LLO, Suite 3700 First National Tower, 1601 Dodge Street, Omaha,
Nebraska 68102, fax no. (402) 952-1802, Attention:  Guy Lawson.  Each party to
this Agreement may change such address for notices by sending to the parties to
this Agreement written notice of a new address for such purpose.
 
(g) Captions.  The section, paragraph and clause captions herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.
 
(h) No Third Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the parties hereto, any benefit right or remedies.
 
(i) Time of Essence.  Time is of the essence in the performance of each and
every term of this Agreement.
 
(j) Successors, Assigns and Transferees.  This Agreement and the rights and
obligations hereunder shall be binding upon and inure to the benefit of the
parties and their respective legal representatives, heirs, legatees, successors,
and assigns and any other transferee.
 
(k) Assignment.  This Agreement and the rights and obligations hereunder may not
be assigned without the prior written consent of the parties hereto and any
purported or attempted assignment or other transfer of rights or obligations
under this Agreement without such consent shall be void and of no force or
effect.
 
(l) Expenses; Attorney’s Fees.  Each party will be solely responsible for its
fees and expenses in connection with this Agreement, including the fees and
expenses of their respective attorneys, accountants, investment bankers and
consultants.  In any action or proceeding brought to enforce any provision of
this Agreement, the successful party shall be entitled to recover reasonable
attorney’s fees and expenses in addition to any other available remedy.
 
(m) Each Party represents that (i) it has full entity power and authority to
enter into this Agreement, (ii) the Agreement has been duly authorized, validly
executed and delivered, and (iii) the Agreement constitutes the legal, valid,
and binding agreement of the Party, enforceable in accordance with its terms.
 
(n) Severability.  In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality,
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby.
 
(o) Entire Agreement.  This Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 

 
REAL ESTATE STRATEGIES L.P.
 
By:  JIWIN S.A.
General Partner
 
/s/ Daniel Elsztain (/s/ Jose Luis Rinaldini, Attorney)
         
IRSA Inversiones y Representaciones
Sociedad Anónima
 
By:  /s/ Fernando Elsztain (/s/ Mariano Mitelman, Attorney)
         
SUPERTEL HOSPITALITY, INC.
 
By:  /s/ Kelly A. Walters
Name: Kelly A. Walters
Title: Chief Executive Officer



 

